Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 December 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Williamsburgh Decr 18th 1781
                        
                        I only received the day before yesterday, your Excellencys first Letter since your Departure, dated Decr 2d,
                            together with a Letter of the Chevalier de la Luzerne of the 17th 9bre in which were inclosed all the Dispatches from my
                            Court. as your Excellency writes me that you’ll stay for some weeks at Philadelphy, I beg to refer you to my Letter to
                            the Chevalier de La Luzerne, to seek out a remedy to this scarcity of means and Expresses, who not having been paid since
                            two years do not chuse to ride any more, I refer Likewise your Excellency to the same Letter, for an article which is
                            cyphered and which I desire the Chevalier to communicate to you. The Bonnetta has brought me Porter and Cheese from Earl
                            Cornwallis, a Letter from Admiral Digby upon the exchange of the seamen, but not a word from Clinton. I believe he pouts
                            against us, I have wrote him for the exchange of Mr De Ternau, Bert and Le Brun officers in Colonels Armand’s Legion,
                            against some British officers taken by the fleet of Count de Grasse. I chase the fox twice a week and every Thursday give
                            a ball to the Ladies, but I will with great pleasure quit this way of Living to go to Philadelphy have
                            a conference with your Excellency, as soon as any thing interesting is to be communicated. I am with respect and personal
                            esteem Sir Your Excellencys Most obedient and humble servant
                        
                            le cte de Rochambeau

                        
                    